Pettit, J.
This case and that of Paul v. The Connersville and Newcastle Junction R. R. Co., at this term, ante, p. 527, are admitted by counsel to be the same in all important legal respects as to the rights of the parties; the only difference between them being that in that case the defendant succeeded and had judgment in her favor, while in this case the plaintiff succeeded and had judgment in his favor. Roth cases depended on the same law and facts, but were decided. by different courts. That judgment was affirmed, and therefore the judgment in this case must be reyersed, which is done, at the costs of the appellee.